[Cite as State v. Gamble, 2012-Ohio-4045.]



                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                             HAMILTON COUNTY, OHIO




STATE OF OHIO,                               :         APPEAL NO. C-110719
                                                      TRIAL NOS. B-0905976
          Respondent-Appellee,               :                   B-0902712-A

        vs.                                  :             O P I N I O N.

JOHNNY GAMBLE,                               :

          Petitioner-Appellant.              :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: September 7, 2012




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Johnny Gamble, pro se.




Please note: We have removed this case from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS



Per Curiam.

       {¶1}    Defendant-appellant Johnny Gamble presents on appeal a single

assignment of error challenging the Hamilton County Common Pleas Court’s

judgment denying his postconviction petition. We reverse the court’s judgment.

       {¶2}    In December 2009, Gamble was convicted of felonious assault, rape,

kidnapping, and aggravated robbery. He unsuccessfully appealed his convictions to

this court and to the Ohio Supreme Court. See State v. Gamble, 191 Ohio App.3d

331, 2010-Ohio-6288, 945 N.E.2d 1135 (1st Dist.), appeal not accepted, 128 Ohio

St.3d 1446, 2011-Ohio-1618, 944 N.E.2d 695.

       {¶3}    While his direct appeal was pending before this court, Gamble filed

with the common pleas court an R.C. 2953.21 petition for postconviction relief. The

common pleas court, upon “find[ing] that the case [was] in the Court of Appeals,”

denied the petition “due to lack of jurisdiction.” We hold that the court erred in

doing so.

       {¶4}    R.C. 2953.21(C) provides that a common pleas court “shall consider a

petition that is timely filed under division (A)(2) of this section even if a direct appeal

of the judgment is pending.” R.C. 2953.21(A)(2) requires a postconviction petitioner

to file his petition within 180 days of the filing of the trial transcript in the direct

appeal. The trial transcript in Gamble’s direct appeal was filed on March 4, 2010,

and he filed his postconviction petition on August 25, 2010. Thus, regardless of

Gamble’s pending appeal, R.C. 2953.21(C) conferred upon the common pleas court

jurisdiction to entertain Gamble’s postconviction petition on its merits because he

had filed his petition within the time prescribed by R.C. 2953.21(A)(2).




                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    Because the common pleas court erred in denying Gamble’s

postconviction petition for lack of jurisdiction, we sustain the assignment of error,

reverse the court’s judgment, and remand the case for further proceedings consistent

with law and this opinion.

                                             Judgment reversed and cause remanded.

HILDEBRANDT, P.J., CUNNINGHAM and DINKELACKER, JJ.



Please note:

       The court has placed of record its own entry in this case on the date of the

release of this opinion.




                                         3